Citation Nr: 1336447	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder (previously claimed as questionable degenerative disc disease of the lumbar spine and a low back disorder), and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, and if so, whether service connection is warranted.

3.  Entitlement to an increased rating for migraine headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1991.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefits sought on appeal.  The Veteran then perfected a timely appeal of these issues.

In his December 2010 Substantive Appeal (on VA Form 9), the Veteran requested a Board videoconference hearing.  In a September 2013 letter, he was notified that his hearing had been scheduled for October 2013, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers the Veteran's hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Board notes that the psychiatric claim on appeal has previously been developed to include only depression.  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.

The Veteran's Virtual VA records were also reviewed and considered in preparing this decision and remand.

The issues of: (1) entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected migraine headaches; and, (2) entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected migraine headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 1991 rating decision denied service connection for a low back disorder.

2.  An unappealed July 2005 rating decision denied service connection for a lumbar spine disorder and depression.

3.  The evidence pertaining to the Veteran's lumbar spine disorder submitted subsequent to the July 2005 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the lumbar spine disorder claim, and raises a reasonable possibility of substantiating the claim. 

4.  The evidence pertaining to the Veteran's acquired psychiatric disorder submitted subsequent to the July 2005 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the acquired psychiatric disorder claim, and raises a reasonable possibility of substantiating the claim.

5.  Throughout the appeal period, the Veteran's migraine headaches have been manifested by very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.



CONCLUSIONS OF LAW

1.  The RO's June 1991 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 20.1103 (2013).

2.  The RO's July 2005 rating decision that denied service connection for a lumbar spine disorder and depression is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

3.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a lumbar spine disorder.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2013).

4.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2013).

5.  The criteria for a 50 percent disability rating, but no higher, for the Veteran's migraine headaches is met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Regarding the new and material evidence claims, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the Board is reopening the claims for service connection and then remanding the claims for further development.  Thus, the Veteran is not prejudiced by the Board's actions in this decision, and no further discussion of the VCAA is required for these claims.

Regarding the increased rating claim, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of the Veteran's increased rating claim, a letter dated in January 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
The Court has held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the January 2010 notice letter to the Veteran regarding his increased rating claim.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2013).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in February 2010.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  New and Material Evidence Claims

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for a lumbar spine disorder and an acquired psychiatric disorder.

In a June 1991 rating decision, the RO denied service connection for a low back disorder.  The Veteran was advised of his appellate rights in a letter dated in July 1991.  The Veteran was advised that his low back disorder was not incurred in or aggravated by his active military service, and did not manifest itself to a compensable degree within the year following his service separation.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In a July 2005 rating decision, the RO denied service connection for a lumbar spine disorder and depression.  He was advised of his appellate rights in a letter dated that same month.  The Veteran was advised that the records did not show that he received treatment for depression during his active military service, did not show that his depression was secondary to his service-connected migraine headaches, did not show that his lumbar spine disorder was secondary to his service-connected migraine headaches, and did not show that he developed a chronic back disorder during service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In October 2008, the Veteran filed claims to reopen his previously denied claims for service connection for a lumbar spine disorder and an acquired psychiatric disorder.  Claims shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, the following evidence has been added to the record since the most recent denial in July 2005:  VA treatment records, a VA Medical Center (VAMC) medical opinion, VA examinations, and lay statements from the Veteran and his representative.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).  

Regarding the acquired psychiatric disorder claim, the evidence is also material.  The claim was previously denied because the records did not show that the Veteran received treatment for his acquired psychiatric disorder during service, and did not show that his depression was secondary to his service-connected migraine headaches.  Since the July 2005 denial, the Veteran's VA treating physician submitted a medical opinion in January 2011, in which the physician opined that the Veteran's service-connected migraine headaches have contributed to his symptoms of major depression.  Additionally, the new evidence includes a VA examination and medical nexus opinion dated in December 2010.  This evidence bears directly and substantially upon the specific matter under consideration.  This evidence is significant and must be considered in order to fairly decide the merits of the acquired psychiatric disorder claim.  The claim is reopened based on this new and material evidence.

Regarding the lumbar spine disorder claim, subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Thus, under Shade, this new evidence is also material to the Veteran's lumbar spine claim.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record:  (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (B) establishes that the Veteran suffered an event, injury or disease in service; or, has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and, (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but, (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the Veteran has a current diagnosis of "chronic low back pain" from a VAMC treatment record dated in May 2009.  A January 2011 VA magnetic resonance imaging (MRI) also revealed neural foramina stenosis of his lumbar spine.  The Veteran's STRs document that in April 1988, he was treated for a low back strain.  On his separation Report of Medical History in January 1991, the Veteran also reported low back pain.  Throughout his appeal, the Veteran has argued that his lumbar spine disorder began during his active military service and has continued since that time.  As previously mentioned, for new and material claims, the credibility of the evidence in question must be presumed.  Justus, 3 Vet. App. at 513.  The Veteran's assertions are thus presumed credible for the purposes of reopening this claim.  Although the Veteran has been afforded a VA examination for his lumbar spine claim, he has not been provided with a VA medical nexus opinion for this claim.  Therefore, the Veteran's credible lay statements, combined with the current medical evidence and the STRs, are sufficient to reopen his claim, since they trigger VA's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 118.  

Accordingly, since there is new and material evidence, the claims of entitlement to service connection for a lumbar spine disorder and an acquired psychiatric disorder are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The claims must now be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as will be discussed below in the remand section of this decision, the Board finds that additional development is initially needed.


III.  Increased Rating Claim

The Veteran seeks an increased disability rating for his service-connected migraine headaches.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision previously granted service connection for the Veteran's migraine headaches.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran is currently in receipt of a 30 percent evaluation for his migraine headaches under DC 8100.  38 C.F.R. § 4.124a.  

DC 8100 provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated as 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability are rated as 50 percent disabling.  A 50 percent rating is the maximum schedular rating available under this Code.  38 C.F.R. § 4.124a.  

Applying these regulations to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 50 percent for his service-connected headaches.  The evidence of record establishes that the Veteran experiences migraine headaches with very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Here, in statements dated in December 2009 and September 2010, the Veteran stated that he had lost time from work due to his service-connected migraine headaches.  Specifically, in the September 2010 statement, the Veteran reported that he had recently taken 40 hours of paid leave, 40 hours of sick leave, and 32 hours of unpaid leave due to his service-connected migraine headaches.  The Veteran indicated that he is often up at night and unable to sleep due to the migraine pain, which affects his work the next morning.  The Veteran stated that he often goes to work with a migraine or stays at work with a migraine because he does not have paid leave to take and cannot afford to take unpaid leave.  The Veteran reported that this situation places financial stress upon him.

This lay evidence is supported by the medical evidence of record.  Throughout the entire appeal period, the Veteran's migraine headaches have been manifested by very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  Specifically, in a January 2011 medical opinion, the Veteran's treating VA physician opined that the Veteran has suffered from "severe migraine headaches for more than twenty years."  The VA physician reasoned that the Veteran's migraine headaches are characterized by "severe, unilateral throbbing pain behind the eye, with associated lacrimation, nausea and photophobia."  The physician stated that the Veteran has continued to suffer from "very frequent, completely prostrating migraine headaches" despite multiple consultations with headache specialists in Neurology and trials of different medications.  The physician found that these "frequent headaches have significantly impaired his quality of life, and resulted in him missing more than eighty hours of work this past year."  In summary, the VA treating physician determined that the Veteran's service-connected migraine headaches should be rated at "50% for migraine headaches based on very frequent completely prostrating headache and prolonged attacks interfering with his work."  

The VA treating physician medical opinion is supported by the January 2009 and February 2010 VA examinations.  

Specifically, at the January 2009 examination, the Veteran reported daily migraine headaches.  He described the headaches as a sharp, dull, throbbing, and squeezing pain accompanied by nausea and vomiting at least three times per week.  He has light and sound sensitivity with all of his headaches.  The Veteran stated that with most of his headaches he has to lie down for about an hour.  He also reported going to the emergency room twice last month for the treatment of his headaches.  The examiner did not provide an opinion regarding the severity of the Veteran's headaches.

At the February 2010 examination, the Veteran reported that his headaches occur on a daily basis, three times per day.  The headaches are associated with some eye drooping, nausea, vomiting, nasal stuffiness, and pain bad enough to make him rock.  He stated that each headache lasts up to four hours on average.  The Veteran indicated that the migraine headaches are so severe that they are ruining his life and he does not know what to do with the pain.  The Veteran described his pain as a 10 on a 1-10 scale.  He stated that he missed about 40 hours of work last year and 16 hours of work already this year due to his migraine headaches.  He reported that the migraine headaches wake him up in the middle of the night.  The examiner noted that the Veteran did not have any good treatment for his migraine headaches.  The examiner found the Veteran to be "quite distressed" by the amount of pain he was having and to be feeling some degree of hopelessness in terms of his ability to control these headaches.  The examiner did not provide any further medical opinions regarding the severity of the Veteran's headaches.

The VA treatment records support the evidence obtained at these examinations and in the January 2011 VA medical opinion.

Thus, the evidence of record establishes that the Veteran experiences migraine headaches with very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.  The positive evidence of record combined with the Veteran's lay statements persuades the Board that the service-connected headaches with migraine syndrome warrants a higher rating of 50 percent throughout the entire appeal period.  38 C.F.R. § 4.124a, DC 8100; see Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  

However, the Veteran is not entitled to a rating higher than 50 percent because a 50 percent rating is the maximum schedular rating available under DC 8100.  38 C.F.R. § 4.124a.  The Board has considered the application of the remaining diagnostic codes in an effort to determine whether a rating higher than 50 percent may be warranted for the Veteran's headaches, but finds none are raised by the medical evidence.  Thus, the Veteran is currently in receipt of the maximum schedular rating for his service-connected migraine headaches.  Id.  

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period have the service-connected migraine headaches more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the weight of the credible evidence demonstrates that the service-connected headache disability with migraine syndrome warrants a higher disability rating of 50 percent throughout the entire appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV. Extraschedular and TDIU Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, there is no doubting the Veteran's disability causes impairment in his occupational functioning and capacity.  However, the extent of his impairment is adequately contemplated by his 50 percent schedular rating.  The 50 percent rating specifically considers the effects of the service-connected migraine headaches on his occupational functioning.  Thus, the 50 percent rating reasonably describes the effects of his disability.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, as the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the disability rating, itself, is recognition that industrial capabilities are impaired.  Thus, the Board finds that referral for extraschedular consideration is not warranted in this instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); VAOPGCPREC 6-96 (August 16, 1996).

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At the recent February 2010 VA examination and in a March 2010 statement, the Veteran reported that he was currently employed.  There is no allegation in the record that his service-connected migraine headaches have resulted in unemployment, or that the Veteran is currently unemployed.  Therefore, consideration of a TDIU is not warranted. 


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.

New and material evidence having been submitted, the Veteran's claim for service connection for a lumbar spine disorder is reopened.

Entitlement to an increased disability rating of 50 percent, but no higher, for the migraine headaches is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Regarding the lumbar spine disorder claim, a remand is required in order to afford the Veteran a VA medical opinion to determine the etiology of his current lumbar spine disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has a current diagnosis of "chronic low back pain" from a VAMC treatment record dated in May 2009.  A January 2011 VA MRI also revealed neural foramina stenosis of his lumbar spine.  The Veteran's STRs document that in April 1988, he was treated for a low back strain.  On his separation Report of Medical History in January 1991, the Veteran also reported low back pain.  Throughout his appeal, the Veteran has asserted that his lumbar spine disorder began during his active military service and has continued since that time.  The Veteran has also argued that his current lumbar spine disorder is due to or aggravated by his service-connected migraine headaches.

To date, although the Veteran has been afforded a VA examination for this claim (in April 1991), he has not been afforded a VA medical nexus opinion for this claim.  The claims file contains lay and medical evidence of a current disorder, an in-service incurrence, and an indication that the disorder is related to the Veteran's active military service.  The claims file also demonstrates that the Veteran is currently service-connected for migraine headaches.  Thus, based on this evidence, the Board finds that a remand is required in order to afford the Veteran a VA examination and medical opinion to determine the etiology of his current lumbar spine disorder.  McClendon, 20 Vet. App. at 86.

Additionally, regarding the acquired psychiatric disorder claim, the Board finds that a VA addendum medical opinion is needed before the claim can be decided on the merits.  The Veteran was afforded a VA examination and medical opinion in December 2010.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner, when asked about whether the Veteran's acquired psychiatric disorder was caused by or aggravated by his service-connected migraine headaches, found that the acquired psychiatric disorder was "not service related."  This is not the correct standard for secondary service connection - i.e., causation or aggravation.  38 C.F.R. § 3.310 (2013).  The Court has held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Additionally, since the examination, the Veteran's treating VA physician submitted a medical opinion in January 2011, in which he found that the Veteran's service-connected migraine headaches have contributed to his symptoms of major depression.  The VA examiner did not consider this VA opinion when forming her opinion.  To date, a medical opinion addressing whether the Veteran's current acquired psychiatric disorder was caused or aggravated by his service-connected migraine headaches has not been obtained.  38 C.F.R. § 3.310.  Further, a VA medical opinion on the issue of direct service connection (i.e., whether the Veteran's current acquired psychiatric disorder was incurred in or related to his active military service, to include the documented in-service depression on his June 1991 separation Report of Medical History) has not been obtained.  38 C.F.R. § 3.303 (2013).  The Board finds that these medical opinions are necessary.  Therefore, a VA addendum medical opinion must be obtained upon remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical opinion, it must provide one that is adequate).

The Veteran is hereby notified that it is his responsibility to report for all examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Finally, the most recent and pertinent VA treatment records from the VAMC in San Diego, California, are dated from June 2011.  Upon remand, all VAMC treatment records since this date should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Update and associate all pertinent VA treatment records dated since June 2011 from the VAMC in San Diego, California, that have not been secured for inclusion in the record.  Ensure that the Veteran has not been treated by any other local VAMCs.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Ask the December 2010 VA psychiatric examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his current acquired psychiatric disorder.  The VA examiner should thoroughly review the Veteran's VA paper and paperless claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

a)  Is it at least as likely as not that the Veteran's current acquired psychiatric disorder had its onset in or is otherwise related to his active military service?  

b)  Is it at least as likely as not that the Veteran's current acquired psychiatric disorder is caused by or due to his already service-connected migraine headaches?    

c)  Is it at least as likely as not that the Veteran's current acquired psychiatric disorder was aggravated beyond the normal progression of the disorder by his already service-connected migraine headaches?   
 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  
3.  Schedule the Veteran for a VA spine examination with an appropriate expert to determine the etiology of his current lumbar spine disorder.  The VA examiner should thoroughly review the Veteran's VA paper and paperless claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

a)  Is it at least as likely as not that the Veteran's current lumbar spine disorder had its onset in or is otherwise related to his active military service?  

b)  Is it at least as likely as not that the Veteran's current lumbar spine disorder is caused by or due to his already service-connected migraine headaches?
    
c)  Is it at least as likely as not that the Veteran's current lumbar spine disorder was aggravated beyond the normal progression of the disorder by his already service-connected migraine headaches?   

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


